NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOFANG WU,                                    No.    15-71695

                Petitioner,                     Agency No. A087-886-123

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Xiaofang Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding who influenced Wu to convert to

Christianity and based on Wu’s admitted lies on prior visa applications which

revealed a preconceived intent to travel to the United States. Id. at 1044 (adverse

credibility finding must be based on the totality of the circumstances); Singh v.

Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (An “applicant who lies to

immigration authorities casts doubt on his credibility and the rest of his story.”).

Wu’s explanations do not compel a contrary conclusion. See Li v. Garland, 13

F.4th 954, 960-61 (9th Cir. 2021). In the absence of credible testimony, Wu’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Wu’s CAT claim

because it was based on the same evidence found not credible, and Wu does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.



                                           2                                    15-71695
      We reject as unsupported by the record Wu’s assertions that the agency

violated her due process rights and failed to consider and review the evidence

presented. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To

prevail on a due-process claim, a petitioner must demonstrate both a violation of

rights and prejudice.”); see also Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 894

(9th Cir. 2018) (“There is no indication that the IJ or BIA did not consider all the

evidence before them.”).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                          3                                    15-71695